EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Ann Siitonen on August 24, 2022.
The application has been amended as follows:
    Claim 13 has been cancelled.
    New claim 22 has been added which reads as follows: 
21. (New)    The method of claim 4, wherein the mineral acid includes sulfuric acid or hydrochloric acid.
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendments filed July 29, 2020, June 2, 2022, and August 23, 2022 have been considered. 
Claims 1-3 have been cancelled. 
Claims 4-21 are pending.  Support for these claims is found throughout the specification.  No new matter has been added.   
The Examiner agrees with the Summary of the Interview filed by Applicants on August 23, 2022. 
During the Interview of August 17, 2022, the following items were discussed to place the case in condition for allowance.  The items are as follows: 
A new Abstract has been added.  The Abstract has amended to the claimed invention;
A substitute specification has been added.  This specification corrects informalities;  
Claim 4 step (b) has been amended to include an acid source to control pH of the liquid mixture. Support is found in the Examples; and 
Claim 13 has been amended to define the acidification source.
During the Interview of August 24, 2022, it was agreed to cancel claim 13. The mark-up of amended claim 13 lacks the term, acidification, as originally filed.  Claim 13 has been rewritten as new claim 21.     New Claim 21 includes the scope of originally filed and amended claim 13.  
The change made by Examiner’s Amendment is editorial in nature.  The change is made to avoid any possible rejections based upon prior art.   No new matter has been added. 
The Information Disclosure Statement filed October 9, 2021 has been considered.  The prior reference alone or in combination forms does not teach nor suggest a method of isolating cytisine using the recited steps. There is no motivation to modify the prior art references to derive the invention now claimed. The reference does not negate the patentability of the claimed invention. Accordingly, claims 4-12 and 14-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          
                                                   	
                                                          /Zinna Northington Davis/
                                                                /Zinna Northington Davis/                                                      Primary Examiner, Art Unit 1625                                                                                                                                                   Znd
08.24.2022